UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 or [ ] Transition Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934. For the transition period from to Commission File Number: 0-26330 ASTEA INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Delaware 23-2119058 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 240 Gibraltar Road, Horsham,PA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (215) 682-2500 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer”, “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer Non-accelerated FilerSmaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX As of November 8, 2010, 3,555,049 shares of the registrant’s Common Stock, par value $.01 per share, were outstanding. 1 ASTEA INTERNATIONAL INC. FORM 10-Q QUARTERLY REPORT INDEX Page No. Facing Sheet 1 Index 2 PART I - FINANCIAL INFORMATION Item 1. Unaudited Consolidated Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Operations and Comprehensive Loss (unaudited) 4 Consolidated Statements of Cash Flows (unaudited) 5 Consolidated Statements of Stockholders’ Equity 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosure About Market Risk 25 Item 4. Controls and Procedures 25 PART II - OTHER INFORMATION Item 1A. Risk Factors 26 Item 6. Exhibits 26 Signatures 27 2 PART I - FINANCIAL INFORMATION Item 1.CONSOLIDATED FINANCIAL STATEMENTS ASTEA INTERNATIONAL INC. CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Investments available for sale Receivables, net of reserves of $135,000 (unaudited) and Prepaid expenses and other Total current assets Property and equipment, net Intangibles, net Capitalized software, net Goodwill Other long-term restricted cash Other assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenues Total current liabilities Long-term liabilities: Deferred tax liability Stockholders’ equity: Preferred stock, $.01 par value, 5,000,000 shares authorized; issued and outstanding 826,000 Common stock $.01 par value, 25,000,000 shares authorized; issued 3,597,000 and 3,596,000; outstanding 3,555,000 and 3,554,000 Additional paid-in-capital Accumulated deficit, including accumulated comprehensive loss of of $453,000 and $452,000 (27,227,000 ) (24,355,000 ) Less:treasury stock at cost, 42,000 shares (208,000 ) (208,000 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to the consolidated financial statements. 3 ASTEA INTERNATIONAL INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) Three Months Nine Months Ended September 30, Ended September 30, Revenues: Software license fees $ Services and maintenance Total revenues Costs and expenses: Cost of software license fees Cost of services and maintenance Product development Sales and marketing General and administrative Total costs and expenses (Loss) from operations ) Interest income, net (Loss) before income taxes ) Income tax expense Net (loss) Preferred dividend Net (loss) available to common stockholders $ ) $ ) $ ) $ ) Net (loss) $ ) $ ) $ ) $ ) Cumulative translation adjustment and unrealized (loss) gainon investment ) ) Comprehensive (loss) $ ) $ ) $ ) $ ) Basic and diluted (loss) per share $ ) $ ) $ ) $ ) Weighted Average shares outstanding used in computing basic and diluted loss per common share See accompanying notes to the consolidated financial statements. 4 ASTEA INTERNATIONAL INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, Cash flows from operating activities: Net (loss) $ ) $ ) Adjustments to reconcile net loss to net cash provided byoperating activities: Depreciation and amortization (Decrease) increase in allowance for doubtful accounts ) Stock based compensation Changes in operating assets and liabilities: Receivables ) Prepaid expenses and other ) ) Accounts payable and accrued expenses ) Deferred revenues Deferred tax Other assets ) Net cash provided by operating activities Cash flows from investing activities: Sale of short term investments Purchase of short term investments ) - Purchases of property and equipment ) ) Capitalized software development costs ) ) Decrease of restricted cash Net cash used in investing activities ) ) Cash flows from financing activities: Exercise of stock options - Dividend payments on preferred stock ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) ) Net (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to the consolidated financial statements. 5 ASTEA INTERNATIONAL INC., AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY For the Nine Months Ended September 30, 2010 (Unaudited) For the Year Ended December 31, 2009 Convertible preferred stock Balance, beginning and end of period $ $ Commonstock Balance, beginning and end of period Additional paid-in-capital Balance, beginning of period Exercise of stock options - Dividends paid (135,000 ) (180,000 ) Stock based compensation Balance, end of period Accumulated deficit Balance, beginning of period (24,355,000 ) (23,662,000 ) Net (loss) (2,871,000 ) (899,000 ) Other comprehensive loss: Net unrealized gain (loss) on investments available for sale (6,000 ) Translation adjustments (15,000 ) Comprehensive (loss) (2,872,000 ) (693,000 ) Balance, end of period (27,227,000 ) (24,355,000 ) Treasury stock, at cost Balance, beginning and end of period (208,000 ) (208,000 ) Total stockholders’ equity $ $ See accompanying notes to the consolidated financial statements. 6 Item 1.CONSOLIDATED FINANCIAL STATEMENTS (Continued) ASTEA INTERNATIONAL INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.BASIS OF PRESENTATION The consolidated financial statements at September 30, 2010 and for the nine month periods ended September 30, 2010 and 2009 of Astea International Inc. and subsidiaries (“Astea” or the "Company") are unaudited and reflect all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the financial position and operating results for the interim periods.The following unaudited condensed financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).Certain information and note disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information not misleading.It is suggested that these condensed financial statements be read in conjunction with the financial statements and the notes thereto, included in the Company’s latest annual report (Form 10-K) and our Form 10-Q’s for the quarters ended June 30, 2010, March 31, 2010, September 30, 2009, June 30, 2009 and March 31, 2009.The interim financial information presented is not necessarily indicative of results expected for the entire year ending December 31, 2010. 2.RECENTLY ADOPTED ACCOUNTING GUIDANCE In June 2009, the Financial Accounting Standards Board (“FASB”) issued authoritative guidance on the consolidation of variable interest entities, which is effective for us beginning January1, 2010. The new guidance requires revised evaluations of whether entities represent variable interest entities, ongoing assessments of control over such entities, and additional disclosures for variable interests.Adoption of this new guidance has not had a material impact on our financial statements. In January 2010, the FASB issued guidance to amend the disclosure requirements related to recurring and nonrecurring fair value measurements. The guidance requires new disclosure on the transfers of assets and liabilities between Level 1 (quoted prices in active market for identical assets or liabilities) and Level 2 (significant other observable inputs) of fair value measurements hierarchy, including the reasons and the timing of the transfers. Additionally, the guidance requires a roll forward of activities on purchases, sales, issuance, and settlements of the assets and liabilities measured using significant unobservable inputs (Level 3 fair value measurements). The guidance became effective for us with the reporting period beginning January 1, 2010, except for the disclosure on the roll forward activities for Level 3 fair value measurements, which will become effective for the reporting period beginning January 1, 2011.Other than requiring additional disclosures, adoption of this new guidance did not have a material impact on our financial statements. 3.RECENT ACCOUNTING GUIDANCE NOT YET ADOPTED In October 2009, the FASB issued authoritative guidance on revenue recognition that will become effective for us beginning January1, 2011, with earlier adoption permitted.Under the new guidance, arrangements that include tangible products that have software components that are essential to the functionality of the tangible product will no longer be within the scope of the software revenue recognition guidance.Software-enabled products will now be subject to other relevant revenue recognition guidance.Additionally, the FASB issued authoritative guidance on revenue arrangements with multiple deliverables that are outside the scope of the software revenue recognition guidance. Under the new guidance, when vendor specific objective evidence or third party evidence for deliverables in an arrangement cannot be determined, a best estimate of the selling price is required to separate deliverables and allocate arrangement consideration using the relative selling price method. The new guidance includes new disclosure requirements on how the application of the relative selling price method affects the timing and amount of revenue recognition.We believe adoption of this new guidance will not have a material impact on our financial statements. 7 In June 2010, the FASB issued authoritative guidance on milestone method of revenue recognition that will become effective for us beginning January 1, 2011. Under the new guidance, it clarifies when revenue can be recognized when a milestone is achieved if the milestone meets all criteria to be considered substantive. A milestone does not include events for which the occurrence is either contingent solely upon the passage of time or the result of a counter-party’s performance. For a milestone to be substantive it must meet the following criteria: 1. The consideration being earned should be commensurate with either the vendor’s performance to achieve the milestone or the enhancement of the value of the item delivered as a result of the vendor’s performance, 2. Should be related solely to past performance, 3. Be reasonable relative to all deliverables and payment terms in the arrangement, and 4. Should be considered in its entirety and cannot be bifurcated. The decision to use the milestone method is a policy election and any of the other proportional revenue recognition methods could be applied. The new guidance includes disclosures on how the milestone method should be reported within each reporting period.We believe adoption of this new guidance will not have a material impact on our financial statements. 4.FAIR VALUE OF FINANCIAL INSTRUMENTS The cash and cash equivalents, trade accounts receivable, other assets, trade accounts payable, and accrued expenses carrying amounts at face value approximate fair value because of the short maturity of these instruments. The investments in debt securities classified as available for sale are measured using quoted market prices multiplied by the quantity held where quoted market prices were available. The fair value of goodwill is determined by estimating the expected present value of future cash flows without reference to observable market transactions. 5.INVESTMENTS AVAILABLE FOR SALE The Company defines the fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The Company accounts for certain assets and liabilities at fair value.The hierarchy below lists three levels of fair value based on the extent to which inputs in measuring fair value are observable in the market.We categorize each of our fair value measurements in one of these three levels based on the lowest level input that is significant to the fair value measurement in its entirety.These levels are: 1. Level 1 – valuations based on quoted prices in active markets for identical assets that the Company has the ability to access. Our Level 1 investments primarily include exchange-traded mutual funds and corporate fixed income bonds. 2. Level 2 – valuations based on inputs on other than quoted prices included within level 1, that are observable for the asset or the liability, either directly or indirectly. 3. Level 3 – valuations based on inputs that are unobservable for the asset or the liability measurement. On September 30, 2010 and December31, 2009, the fair value for all of the Company’s investments was determined based upon quoted prices in active markets for identical assets (Level 1). The carrying amount, gross unrealized holding gains, gross unrealized holding losses, and fair value of available-for-sale debt securities by major security type and class of security at September 30, 2010 and December 31, 2009 were as follows: 8 Aggregate cost basis Gross unrealized holding gains Gross unrealized holding (losses) Aggregate fair value At September30, 2010 Available-for-sale: Mutual Funds ) $ $ $ ) $ At December 31, 2009 Available-for-sale: Corporate Fixed Income Bonds $ $
